Citation Nr: 0721074	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  06-03 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a respiratory 
condition, claimed as nasal congestion and breathing 
problems.  

2.  Entitlement to service connection for a respiratory 
condition, claimed as nasal congestion and breathing 
problems.

3.  Entitlement to service connection for a claimed skin 
disorder.  

4.  Entitlement to an effective date prior to April 21, 2004, 
for the grant of service connection for tinnitus.  

5.  Entitlement to an effective date prior to April 21, 2004, 
for the grant of service connection for nephrolithiasis.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to March 
1972.  He had service in the Republic of Vietnam from August 
1970 to March 1972.  His awards and decorations included the 
Distinguished Flying Cross and the Air Medal.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions dated in March 2005 and 
January 2006.  

In May 2007, the veteran had a hearing at the RO before the 
Veterans Law Judge whose signature appears at the end of this 
decision.

The now reopened claim of service connection for a 
respiratory condition and the original claim of service 
connection for a skin disorder are addressed in the REMAND 
portion of this document  and are being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  In an unappealed rating action in April 1981, the RO 
denied the veteran's claim of service connection for 
respiratory condition, claimed as nasal congestion, as well 
as his claim for service connection for kidney stones.

2.  The evidence associated with the record since the April 
1981 decision is neither cumulative nor redundant and, by 
itself or in connection with evidence previously assembled, 
relates to an unestablished fact and raises a reasonable 
possibility of substantiating the claim.  

3.  On April 21, 2004, the RO received the veteran's request 
to reopen his claim of service connection for kidney stones.  

4.  On April 21, 2004, the RO received the veteran's original 
claim of service connection for tinnitus.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of service connection for a respiratory condition, 
claimed as nasal congestion and breathing problems.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

2.  An effective date for the grant of service connection for 
tinnitus earlier than April 21, 2004, the date of the 
veteran's original claim is not assignable.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400(a)-(b)(1) (2006).  

3.  An effective date for the grant of service connection for 
nephrolithiasis earlier than April 21, 2004, the date the 
veteran applied to reopen his claim is not assignable.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(1)(ii) 
(2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
for increased ratings for a surgical scar of the abdomen and 
for shell fragment wound scars of the neck, right shoulder, 
and left hand.  38 U.S.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in May, August, and December 2004, the RO 
informed the veteran that in order to establish service 
connection for the claimed disabilities, there had to be 
competent evidence of current disability (generally, a 
medical diagnosis), of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  

In its August 2004 letter, the RO also notified the veteran 
of the need for new and material evidence to reopen his claim 
of service connection for respiratory disability, claimed as 
nasal congestion and breathing problems.  See Kent v. 
Nicholson, 20 Vet. App. 1, 10 (2006).  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence that was or 
record and was not of record that was necessary to 
substantiate the veteran's claims; (2) the information and 
evidence that VA would seek to provide, such as records held 
by Federal agencies; (3) the information and evidence that 
the veteran needed to provide, such as employment records and 
records of his treatment by private health care providers; 
and (4) the need to furnish VA any other information or 
evidence in the veteran's possession that pertained to his 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the Federal 
government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the RO granted the veteran time to develop the record.  

Indeed, following those notices, the veteran and his 
representative submitted argument in support of the veteran's 
claim.  A substantial amount of evidence was also received, 
including records reflecting the veteran's private medical 
treatment from June 1986 to June 2004; statements from the 
veteran's sister and his wife, dated in November 2004 and 
June 2005, respectively; the transcript of the veteran's 
November 2005 hearing at the RO before a Decision Review 
Officer; and the transcript the veteran's May 2007 hearing 
before the undersigned Veterans Law Judge.  

Thus, the veteran has had ample opportunity to participate in 
the development of the issues concerning his request to 
reopen a claim of service connection for respiratory 
disability and his claims for earlier effective dates for 
service connection for tinnitus and for nephrolithiasis.  

In evaluating this appeal, the Board is aware of the need to 
notify the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded for a particular disorder.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notification was performed in July 2006.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support of the issues concerning his request to 
reopen a claim of service connection for respiratory 
disability and his claims for earlier effective dates for 
service connection for tinnitus and for nephrolithiasis.  

It appears that all relevant evidence identified by the 
veteran has been obtained and associated with the claims 
folder.  In this regard, he has not identified any further 
outstanding evidence (that has not been sought by VA), which 
could be used to support his claim.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect to the 
foregoing issues.  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of those issues.  See, e.g., Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  


II.  Facts and Analysis

A.  Respiratory Condition.

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

A review of the record shows that the veteran initially 
claimed service connection for respiratory condition in April 
1981.  

The evidence at that time included the veteran's service 
medical records and the report of a February 1981 VA 
examination.  Based on this record, the RO denied the 
veteran's claim of service connection in April 1981.  

The veteran was informed of that decision, as well as his 
appellate rights; however, a Notice of Disagreement was not 
received with which to initiate an appeal.  Accordingly, that 
decision became final under the regulations.  38 U.S.C. 
§ 4005 (1976); 38 C.F.R. §§ 19.192 (1980).  

The veteran has now applied to reopen his claim of service 
connection for a respiratory condition, claimed as nasal 
congestion and breathing problems.  

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105.  The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.  

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

In any event, if new and material evidence is presented, the 
Board may then proceed to evaluate the merits of the claim 
but only after insuring that the duty to assist the veteran 
in the development of his claim has been fulfilled.  See, 
Elkins v. West, 12 Vet. App. 209 (1999).  

The evidence added to the record since the RO's April 1981 
decision includes statements from the veteran's wife and 
sister, as well as the transcript of his November 2005 
hearing at the RO before a Decision Review Officer and the 
transcript of his May 2007 hearing before the undersigned 
Veterans Law Judge.  

Such evidence is new in the sense that it has not previously 
been before VA.  It is also material in that it relates to an 
unestablished facts necessary to substantiate the claim of 
service connection.  Indeed, the statements from the 
veteran's wife and sister serve to establish that he had 
complained of continuous breathing problems since service.  

Such evidence is neither cumulative nor redundant of the 
evidence of record in April 1981 and raises a reasonable 
possibility of substantiating the claim.  As such, it is 
sufficient to reopen the claim of service connection for a 
respiratory condition 


B.  The Earlier Effective Dates

The veteran also seeks earlier an effective date for the 
grant of service connection for tinnitus and nephrolithiasis 
prior to April 21, 2004 in this case.  

Generally, the effective date of an award of service 
connection shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2).  

There is an exception in that the effective date of 
disability compensation will be the day following the 
veteran's separation from active service, if the claim is 
received within 1 year after the veteran's separation from 
service.  Otherwise, the effective date will be the date of 
the receipt of the claim, or the date entitlement arose, 
whichever is later (emphasis added). 38 U.S.C.A. § 5110(a)- 
(b)(1); 38 C.F.R. § 3.400(b)(2)(1).  

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2006).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim. Such informal claim must 
identify the benefit sought.  Id.  

The mere presence of medical evidence, however, does not 
establish an intent on the part of the veteran to seek 
service connection.  The appellant must have asserted the 
claim expressly or impliedly.  Brannon v. West, 12 Vet. App. 
32, 35 (1998).  


1.  Tinnitus

The veteran's initial claim for service connection for 
tinnitus was received by the RO on April 21, 2004, many years 
after his separation from service.  

In its March 2005 rating action, the RO granted service 
connection effective on April 21, 2004.  

During his hearings on appeal, the veteran testified that he 
first noticed ringing in his ears that was the result of 
noise exposure in service.  The veteran's wife also testified 
that he had complained of ringing his ears since service.  

In this regard, the veteran has asserted the etiology of his 
tinnitus is consistent with the facts and circumstances of 
his combat service and must be accepted as having had its 
onset in service.  38 U.S.C.A. § 1154(b).  

While section 1154(b) is favorable to those who participated 
in combat, it does not eliminate the need for the veteran to 
meet his evidentiary burden with respect to service 
connection.  Collette v. Brown, 82 F. 3d 389, 392-93 (1996).  
Moreover, it does not eliminate the requirement that he 
submit a claim of service connection for a particular 
disability.  

However, absent evidence of an earlier formal claim, an 
effective prior to April 21, 2004 is not assignable since the 
date of claim is later than that of when entitlement arose.  
Prior to that time, the record was negative for any 
communication from the veteran which could even be construed 
as an informal claim.  

Since the claim was received after the date entitlement to 
service connection arose, the effective date of service 
connection for tinnitus cannot precede the date of receipt of 
the claim.  The law is dispositive of the issue; and, 
therefore, the appeal must be denied.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  


2.  Nephrolithiasis

Unlike that of service connection for tinnitus, the veteran's 
initial claim of service connection for nephrolithiasis was 
received by the RO in February 1981.  

In April 1981, the RO denied the claim and notified the 
veteran of that decision, as well as his appellate rights.  
Since the veteran did not initiate a timely appeal, that 
decision became final.  38 U.S.C. § 4005 (1982) (now codified 
as amended at 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 19.192 (1981) (now codified as amended at 38 C.F.R. 
§ 20.1103 (2006)).  

On April 21, 2004, the veteran applied to reopen his claim of 
service connection for nephrolithiasis.  In its January 2006 
rating action, the RO granted service connection for 
nephrolithiasis and assigned a 30 percent rating, effective 
on April 21, 2004.  

During his hearings on appeal, the veteran testified that, 
since his current nephrolithiasis had been chronic since, the 
effective date should have been the day after his separation 
from service.  However, when new and material evidence is 
received after a final disallowance, the effective date of 
service connection will be the date of the receipt of the 
claim, or the date entitlement arose, whichever is later 
(emphasis added).  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(q)(1)(ii). 

As the nephrolithiasis was manifested in service, the date of 
the receipt of his petition to reopen the claim following the 
final denial on April 21, 2004 would be later than the date 
entitlement arose.  Between the time of the prior final 
decision in April 1981 and the request to reopen the claim, 
the record is negative for any communication from the veteran 
which may be construed as a request to reopen.  

Accordingly, an earlier effective date for the grant of 
service connection for nephrolithiasis cannot precede the 
date of receipt of the request to reopen that claim in this 
case.  As with the above matter, the law is dispositive of 
the issue; and, therefore, that portion of the appeal must 
also be denied.  Sabonis.  



ORDER

As new and material evidence has been presented to reopen the 
claim of service connection for a respiratory condition, 
claimed as nasal congestion and breathing problems, the 
appeal to this extent is allowed subject to further 
development as discussed hereinbelow.  

An effective date prior to April 21, 2004, for the grant of 
service connection for tinnitus is denied.  

An effective date prior to April 21, 2004, for the grant of 
service connection for nephrolithiasis is denied.




REMAND

In light of the foregoing, VA may proceed to evaluate the 
merits of the veteran's claim of service connection for a 
respiratory condition, claimed as nasal congestion and 
breathing problems.  Elkins.  It would be premature for the 
Board to do so prior to the RO, as such action could result 
in prejudice to the veteran's claim.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993); VAOPGCPREC 16-92.  

The veteran asserts that his respiratory problems are the 
result of his exposure to toxic substances in Vietnam while 
performing his duties as a helicopter pilot.  The additional 
evidence of record shows that he has respiratory problems 
since service.  

In June 1989, the veteran also is noted to have undergone a 
punch biopsy showing the presence of psoriasis on his lower 
extremity.  He recently testified that this condition 
developed while he was on active duty in the Republic of 
Vietnam.  

Given these facts, the veteran should be afforded a VA 
examination to determine the current nature and likely 
etiology of the claimed skin disability.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:
1.  The veteran should be scheduled for a 
VA examination to determine the nature 
and likely etiology of the claimed 
respiratory and skin conditions.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, been reviewed. 
 
The examiner must also render an opinion 
(with rationale) as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran has current respiratory or 
skin disability that had its clinical 
onset during service.  

5.  Following completion of all indicated 
development,  the RO should readjudicate 
the issues of service connection for 
respiratory disability and for skin 
disability in light of all the evidence 
of record.  If any benefit sought on 
appeal is not granted, the veteran and 
his representative must be furnished an 
SSOC and afforded an opportunity to 
respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
need take no action unless he is notified to do so.  It must 
be emphasized, however, that the veteran has the right to 
submit any additional evidence and/or argument on the matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


